301 So. 2d 145 (1974)
Sharon Patricia HOLMES, Appellant,
v.
The SCHOOL BOARD OF ORANGE COUNTY, a Body Corporate, et al., Appellees.
No. 73-1028.
District Court of Appeal of Florida, Fourth District.
October 11, 1974.
*146 T.G. LaGrone, of LaGrone & Baker, Orlando, for appellant.
Jeffrey E. Streitfeld, of Hoffman, Hendry, Parker & Smith, Orlando, for appellees.
DOWNEY, Judge.
As a result of an accident involving an Orange County school bus, appellant Sharon Patricia Holmes sued the Board of Public Instruction, the bus driver, and the insurance carrier for the Board, appellees herein.
Initially the appellee insurance carrier advised appellant that its policy limits were $100,000 for each person injured. However, just prior to trial appellees determined the policy limit was only $10,000. Based on that knowledge appellees made an offer of judgment for the policy limit and moved to dismiss the cause on the ground that the School Board was protected by the doctrine of sovereign immunity as to any damages in excess of $10,000, citing § 234.03, F.S., in support of its motion. The court granted said motion as to all appellees and this appeal resulted.
We have reviewed all of the points designated and find them to be without merit. We do feel compelled to comment on one of the points however.
Even though the Board of Public Instruction enjoyed sovereign immunity as to any claim in excess of its insurance coverage, the driver of the school bus does not. Annot. School Officers  Negligence  Liability, 32 A.L.R. 2d 1163, § 8 at 1194. However, at the hearing on motion to dismiss counsel for appellant announced his acquiescence in the dismissal as to the driver if the court ruled that the School Board had not waived immunity by stating its policy limits were $100,000. It was appellant's position then that there was no point in proceeding to trial against an impecunious driver.
One may not assert error upon an action of the trial court in which he himself has acquiesced. Karl v. David Ritter Sportservice, Inc., Fla.App. 1964, 164 So. 2d 23, 24.
Accordingly, the judgment appealed from is affirmed.
CROSS, J., and VANN, HAROLD, Associate Judge, concur.